             Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
DANIEL CLAY,
                                                             PARTIAL TRANSFER ORDER,
                         Plaintiff,                          AND VALENTIN ORDER
v.
                                                             20-CV-07692 (PMH)
SERGEANT JOHN DOE, et al.,

                          Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

         Plaintiff, currently incarcerated at Midstate Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that four John Doe correction officers assaulted him at Downstate

Correctional Facility (the “Downstate claims”). He also alleges that after he was transferred to

Great Meadow Correctional Facility, an unnamed doctor denied him medical attention (the “Great

Meadow claims”). Plaintiff names as defendants the four John Doe correction officers he alleges

assaulted him, and the one John Doe doctor he alleges denied him care.

         By order dated October 16, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. 1

         For the reasons set forth below, the Court severs the Great Meadow claims and transfers

those claims to the United States District Court for the Northern District of New York. The

Downstate claims will remain in this District.

                                         STANDARD OF REVIEW

         The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a


         1
        Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
            Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 2 of 14




governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

          While the law mandates dismissal on any of these grounds, the Court is obliged to construe

pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to

raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original). But the

“special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits – to state a claim,

pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil Procedure, which

requires a complaint to make a short and plain statement showing that the pleader is entitled to

relief.

                                              DISCUSSION

          Severance of the Great Meadow claims

          Rules 18 and 20 of the Federal Rules of Civil Procedure govern joinder of claims and

parties, respectively. Rule 18 permits a plaintiff to join as many claims as he has against a particular

defendant. See Fed. R. Civ. P. 18(a). By contrast, under Rule 20, a plaintiff may not pursue

unrelated claims against multiple defendants. Deskovic v. City of Peekskill, 673 F. Supp. 2d 154,

167 (S.D.N.Y. 2009).

          Rule 20(a)(2) permits a plaintiff to join multiple defendants in one action if: “(A) any right

to relief is asserted against them jointly, severally, or in the alternative arising out of the same

                                                    2
         Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 3 of 14




transaction, occurrence, or series of transactions or occurrences; and (B) any question of law or

fact common to all defendants will arise in the action.” Id. Although courts have interpreted Rule

20(a) liberally to allow related claims to be tried within a single proceeding, Barr Rubber Products

Co. v. Sun Rubber Co., 425 F.2d 1114, 1126-27 (2d Cir. 1970), “the mere allegation that Plaintiff

was injured by all Defendants is not sufficient to join unrelated parties as defendants in the same

lawsuit pursuant to Rule 20(a),” Deskovic, 673 F. Supp. 2d at 167.

       Rule 21 of the Federal Rules of Civil Procedure provides that “on its own, the court may

at any time, on just terms, add or drop a party. The court may also sever any claim against a party.”

Id. In determining whether to sever a claim, the court considers “the two requirements of Rule 20

and additional factors, including (1) whether severance will serve judicial economy;

(2) whether prejudice to the parties would be caused by severance; and (3) whether the claims

involve different witnesses and evidence.” Kehr v. Yamaha Motor Corp., 596 F. Supp. 2d 821, 826

(S.D.N.Y. 2008) (relying on Laureano v. Goord, No. 06-CV-7845, 2007 WL 2826649, at *8

(S.D.N.Y. Aug. 31, 2007)). Put another way, courts “look to the logical relationship between the

claims and determine ‘whether the essential facts of the various claims are so logically connected

that considerations of judicial economy and fairness dictate that all the issues be resolved in one

lawsuit.’” Kalie v. Bank of Am. Corp., No. 12-CV-9192 (PAE), 2013 WL 4044951, at *3 (S.D.N.Y.

Aug. 9, 2013) (quoting United States v. Aquavella, 615 F.2d 12, 22 (2d Cir. 1979)).

       Joinder of Plaintiff’s claims against the Downstate Defendants with his claims against the

doctor at Great Meadow does not comport with Rule 20(a) because the allegations involve different

defendants and separate events occurring at different facilities. Thus, the Downstate claims are not

logically connected to the Great Meadow claims. See, e.g., Smith v. Goord, No. 04-CV-6432, 2006

WL 2850597, at *3 (W.D.N.Y. Sep. 22, 2006) (disallowing joinder of claims against defendants at

                                                 3
         Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 4 of 14




different correctional facilities where there was no suggestion that original defendants were

involved in the actions taken against plaintiff in a different facility more than one year later); Webb

v. Maldanado, No. 3:13-CV-144 (RNC), 2013 WL 3243135, at *3 (D. Conn. June 26, 2013)

(“Unrelated claims against different defendants belong in different suits . . . to prevent the sort of

morass” created by a complaint with more than twenty defendants and countless unrelated

claims.”) (quotation and citation omitted).

       For these reasons, the Court concludes that it is appropriate to sever the Downstate claims

from the Great Meadow.

       Transfer of the Great Meadow Claims

       When a court orders the severance of claims, it creates two or more separate “actions,” and

the court may transfer one action while retaining jurisdiction of another. Wyndham Assoc. v.

Bintliff, 398 F.2d 614, 618 (2d Cir. 1968).

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred . . . ; or
       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the person

is domiciled. 28 U.S.C. § 1391(c)(1).

       The events giving rise to the Great Meadow claims occurred in Washington County, which

is located in the Northern District of New York. See 28 U.S.C. § 112(a). The complaint does not

suggest that the Great Meadow doctor resides in this District. Thus, venue for Plaintiff’s Great

Meadow claims does not appear to be proper in this District under § 1391(b)(1) or (2).


                                                  4
          Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 5 of 14




       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District

courts have broad discretion in making determinations of convenience under Section 1404(a) and

notions of convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427 (S.D.N.Y.

2013) (“Courts have an independent institutional concern to see to it that the burdens of litigation

that is unrelated to the forum that a party chooses are not imposed unreasonably on jurors and

judges who have enough to do in determining cases that are appropriately before them. The power

of district courts to transfer cases under Section 1404(a) sua sponte therefore is well established.”

(quoting Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1

(S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir.

1979) (noting that “broad language of 28 U.S.C. § 1404(a) would seem to permit a court to order

transfer sua sponte”).

       In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see also

N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010) (setting

forth similar factors). A plaintiff’s choice of forum is accorded less deference where the plaintiff

                                                   5
         Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 6 of 14




does not reside in the chosen forum and the operative events did not occur there. See Iragorri v.

United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

       Under § 1404(a), transfer of the Great Meadow claims appears to be appropriate in this

case because the events underlying these claims occurred in a county that falls within the Northern

District of New York, see 28 U.S.C. § 112(a), and venue is therefore proper in the Northern District

of New York. See 28 U.S.C. § 1391(b). Based on the totality of the circumstances, the Court

concludes that it is in the interest of justice to transfer the Great Meadow claims to the United

States District Court for the Northern District of New York. 28 U.S.C. § 1404(a).

       Valentin Order

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff

supplies sufficient information to permit the New York State Attorney General to identify the four

John Doe defendants who Plaintiff alleges assaulted him at Downstate. It is therefore

ordered that the Attorney General, who is the attorney for and agent of the New York

State Department of Corrections and Community Supervision, must ascertain the identity and

badge number of each John Doe whom Plaintiff seeks to sue here and the address where the

defendant may be served. The Attorney General must provide this information to Plaintiff and

the Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete after receiving this

information is attached to this order. Once Plaintiff has filed an amended complaint, the Court will

screen the amended complaint and, if necessary, issue an order directing the Clerk of Court to

                                                  6
           Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 7 of 14




complete the USM-285 forms with the addresses for the named John Doe Defendants and deliver

to the U.S. Marshals Service all documents necessary to effect service.

       Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of service

of the complaint, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim. 2

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order and attachment to Plaintiff,

together with an information package.

       The Clerk of Court is also directed to sever the claims against “Dr. John Doe,” under 28

U.S.C. § 1404(a), transfer those claims to the United States District Court for the Northern District

of New York.

       The Clerk of Court is further directed to mail a copy of this order and the complaint to the

New York State Attorney General at: 28 Liberty Street, New York, NY 10005.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).


       2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
                                                  7
        Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 8 of 14




                                               SO ORDERED:
Dated: New York, New York
       October 20, 2020
                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge




                                      8
           Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 9 of 14




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 10 of 14




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 11 of 14




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 12 of 14




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 13 of 14




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 7:20-cv-07692-PMH Document 7 Filed 10/20/20 Page 14 of 14




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
